Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                       Illinois Official Reports                           the accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2019.02.05
                                                                           16:47:03 -06'00'




                    In re L.J.S., 2018 IL App (3d) 180218



Appellate Court   In re L.J.S., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. Richard S., Respondent-Appellant).



District & No.    Third District
                  Docket No. 3-18-0218



Filed             September 13, 2018



Decision Under    Appeal from the Circuit Court of Rock Island County, No. 16-JA-25;
Review            the Hon. Theodore G. Kutsunis, Judge, presiding.



Judgment          Affirmed.


Counsel on        Nate Nieman, of Rock Island, for appellant.
Appeal
                  John L. McGehee, State’s Attorney, of Rock Island (Patrick Delfino,
                  David J. Robinson, and Thomas D. Arado, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE McDADE delivered the judgment of the court, with
                  opinion.
                  Justices Holdridge and Schmidt concurred in the judgment and
                  opinion.
                                              OPINION

¶1       L.J.S. was adjudicated abused and neglected based on allegations that respondent, Richard
     S., sexually abused her. Afterward, the State filed a petition to terminate parental rights,
     claiming that Richard was an unfit parent because (1) he was depraved, (2) he failed to make
     reasonable efforts to correct the conditions that were the basis for L.J.S.’s removal, and (3) he
     failed to make reasonable progress toward the return of L.J.S. It also claimed that it was in
     L.J.S.’s best interest to terminate Richard’s parental rights. The trial court found Richard unfit
     and, subsequently, terminated Richard’s parental rights. Richard appealed the unfitness ruling.
     We affirm.

¶2                                               FACTS
¶3       The State filed a petition for adjudication of wardship, claiming that L.J.S., born August 7,
     2006, was neglected, abused, and dependent. The petition alleged that L.J.S.’s environment
     was injurious to her welfare because she was sexually abused by her father, Richard. Richard
     had been incarcerated in Rock Island County jail because he was charged with six counts of
     predatory sexual assault. L.J.S.’s mother, Dawn B., was not involved in L.J.S.’s life. The State
     also filed a petition for temporary custody.
¶4       In May 2016, Dawn stipulated to the allegations in the petition. In its adjudicatory order,
     the court granted the State’s petition, finding that, based on the stipulation, there were
     sufficient facts to find L.J.S. had been abused. In June 2016, a dispositional hearing was held.
     Richard was not present; however, his attorney made his first appearance at the hearing. After
     the hearing, the court entered a dispositional order, adjudicating L.J.S. abused and neglected. It
     also granted the Department of Children and Family Services (DCFS) placement and custody
     of L.J.S. and ordered that visitation was at the discretion of DCFS and the Center for Youth and
     Family Solutions (CYFS). It stated that a service plan was appropriate and that DCFS must
     “develop and implement a new service plan in conformity of this Order.”
¶5       In July 2016, the court entered a nunc pro tunc finding to support an adjudicatory order and
     a supplemental dispositional order, stating that, inter alia, Richard must (1) cooperate with
     services and service providers, (2) follow the “497 Client Service Plan” and sign necessary
     releases of information, (3) obtain and maintain appropriate housing and income,
     (4) participate in sex offender treatment, (5) complete integrated assessment, and (6) not have
     visitation with L.J.S. while he is incarcerated.
¶6       In December 2016, the first permanency review was held. The court found that Richard
     was not making reasonable efforts to correct the conditions that were the basis for L.J.S.’s
     removal and not making reasonable progress toward the return of L.J.S. The permanency order
     stated that the appropriate permanency goal was to return L.J.S. home within 12 months. A
     second permanency review was held in March 2017. Dawn submitted a final and irrevocable
     consent to adoption, and the trial court certified that her consent was knowing and voluntary.
     The court ruled that Richard was not making reasonable progress or reasonable efforts. In its
     written order, the court stated that the appropriate permanency goal was substitute care
     pending determination of termination of parental rights. During this time, Richard pled guilty
     to five counts of aggravated criminal sex abuse, four of which related to L.J.S., and was
     sentenced to five 48-month terms of probation, all to be served concurrently. As part of his


                                                 -2-
     probation conditions, Richard was prohibited from having contact with L.J.S. He was released
     from jail on December 2, 2017.
¶7        The State filed a supplemental petition to terminate parental rights.1 The State alleged that
     Richard was an unfit parent because (1) he was depraved under section 1(D)(i) of the Adoption
     Act (750 ILCS 50/1(D)(i) (West 2016)); (2) he failed to make reasonable efforts to correct the
     conditions that were the basis for L.J.S.’s removal during the relevant nine-month period of
     June 23, 2016, through March 23, 2017, under section 1(D)(m)(i) of the Adoption Act (id.
     § 1(D)(m)(i)); and (3) he failed to make reasonable progress toward the return of L.J.S. during
     the relevant nine-month period of June 23, 2016, through March 23, 2017, under section
     1(D)(m)(ii) of the Adoption Act (id. § 1(D)(m)(ii)). The State asserted as factual support for its
     allegations that Richard (1) pled guilty to five counts of aggravated criminal sex abuse,
     (2) failed to maintain appropriate employment or income while he was incarcerated, (3) failed
     to complete an integrated assessment, and (4) failed to communicate with DCFS about his
     participation in sex offender treatment or other services. The State also pled that it was in the
     best interest of L.J.S. that Richard’s parental rights were terminated.
¶8        In August 2017, a parental fitness hearing was held. On direct examination, Kathie
     McAdams, caseworker for CYFS, testified that she had been L.J.S.’s caseworker for three
     months. She was not L.J.S.’s original caseworker but had been familiar with the earlier history
     of the case. When L.J.S. was adjudicated abused and neglected, Richard was incarcerated in
     Rock Island County jail awaiting charges for sexually abusing L.J.S. However, he was not in
     jail when McAdams was assigned to the case. While Richard was in jail, he was ordered to
     complete an integrated assessment. To her knowledge, Richard never attempted to coordinate
     and complete the integrated assessment or any other services. McAdams had no knowledge
     about the former caseworker’s communication, if any, with Richard about completing the
     assessment. McAdams’s first discussion with Richard about completing the assessment was on
     August 14, 2017. On that day, Richard told her that he had started receiving services at the
     Robert Young Center (Robert Young) after he had been released from jail. She was not able to
     verify his statement, however, because he would not sign a release. She had made two prior
     attempts to speak with him after receiving his contact information from his father, who came to
     McAdams’s office and left her Richard’s number. However, she had not made any effort to
     contact him before August 2017, and Richard never contacted her or, to her knowledge, the
     former caseworker. Richard was prohibited from visitation with L.J.S. because there had been
     a no-contact order. McAdams testified that, because of the no-contact order, he was not a
     return home option for L.J.S. Richard was living in Moline and receiving supplemental
     security income (SSI). In order for him to become a possible placement option for L.J.S., he
     would have to complete parenting classes and sex abuse classes and the no-contact order
     would need to be dismissed.
¶9        On cross-examination, McAdams stated that she had not told Richard that she was the new
     caseworker although it was common to do so. In order for Richard to complete the assessment
     he would have to coordinate with McAdams. Richard’s case file stated that he was mentally
     delayed, and he told McAdams that he was delayed and “had trouble understanding some
     things.” When she spoke with Richard on August 14, she asked him if he understood

         1
          While the record refers to an original petition to terminate parental rights, we have not found such
     a petition in the record.

                                                     -3-
       everything she told him and he did not seem confused. She took over the case at the end of May
       or beginning of June 2017. McAdams did not know if the former caseworker had been in
       contact with Richard or if she had made any attempt to coordinate the assessment with him.
       McAdams believed that Richard knew that CYFS was L.J.S.’s servicing agency because he
       would have received court documents from the agency through the jail or his attorney.
¶ 10       The court took judicial notice of L.J.S.’s birth certificate; a 13-page document detailing
       Richard’s five-count charge of aggravated criminal sexual abuse to which he pled guilty; an
       amended order of protection; and a February 28, 2017, permanency hearing report. In the
       permanency report, Lela Donaldson, the former caseworker, stated that she had been unable to
       communicate with Richard while he was in jail “per his attorney.” As a condition of his
       probation, Richard was ordered to complete sex offender treatment. He did not cooperate with
       CYFS to participate in services or inform the agency of the services he was participating in.
       Donaldson also stated that CYFS could not pursue reunification because the no-contact order
       prohibited Richard from having any contact with L.J.S. The agency planned to seek
       termination of parental rights. Richard submitted into evidence an updated criminal docket “as
       proof that [Richard] has put his past conduct behind him. There’s no further evidence of any
       criminality from him.”
¶ 11       On direct examination, Richard testified that he had been living in Moline, Illinois, for a
       month. He had previously lived by himself in Silvis, Illinois. He had been incarcerated for
       about 10 months in 2016 and was currently on probation for four years. He had not been in
       trouble since he was released from jail. While in jail, Richard was unable to attend parenting
       classes and sex offender treatment because the jail did not offer it. He got out of jail in
       December 2016 and started sex offender treatment in January 2017. He also had been seeing a
       doctor at the Robert Young for a “couple months now.” He never had a job and his highest
       level of education was high school. He was currently on SSI because “I can’t read and write
       that good.” He understood that he had to complete sex offender treatment, but he did not know
       who to contact. The treatment was a two-year program. When he got out of jail, he did not
       know who his caseworker was. He was planning to appeal his criminal case.
¶ 12       On cross-examination, Richard explained that he did not contact CYFS because “I didn’t
       think it would be—I didn’t think I would have to do that.” He believed he would get his
       daughter back by doing things his attorney told him. Aside from the sex offender treatment and
       seeking psychiatric care at Robert Young, Richard did not attempt to participate in other
       services. He acknowledged that he did not sign a release to allow CYFS to review his treatment
       because “I didn’t think it’s necessary.” He never missed a sex offender class. He believed that
       he would get L.J.S. back by completing sex offender treatment, seeing his doctor, and
       completing other classes. He was willing to complete other classes he might later be assigned if
       necessary.
¶ 13       The court requested that both parties submit written arguments with supporting precedent.
       Based on In re S.H., 284 Ill. App. 3d 392 (1996), the court determined that the four counts of
       criminal sexual abuse related to L.J.S., of which Richard was convicted, constituted four
       separate acts sufficient to support a presumption of depravity. Next, the court stated that “The
       burden shifted then to the respondent father to prove to this court by clear and convincing
       evidence that he was not depraved.” It held that Richard did not overcome the presumption of
       depravity and, thus, found him unfit. It further ruled that there was sufficient evidence to show
       that Richard did not make reasonable efforts to correct the conditions that were the basis for

                                                   -4-
       L.J.S.’s removal and did not make reasonable progress toward the return of L.J.S. The court
       explained:
                    “As to the allegation of lack of effort—reasonable effort—the court report filed by
               the former caseworker on February 28, 2017, clearly indicated that [Richard] had not
               communicated with the caseworker during his incarceration. He did not engage in any
               services, to that worker’s knowledge, including sex offender treatment as ordered in
               the felony case for criminal sexual abuse charges, as indicated above. The caseworker
               also testified that she had not heard from [Richard] until shortly before the fitness
               hearing. She further testified that [Richard] had not engaged in any services that she
               was aware of, except for [Richard’s] self report that he had begun sex offender
               treatment. When questioned about why he had not engaged in services or
               communications with the caseworker, [Richard] stated that he did not think he needed
               to communicate with the worker or provide verification for any of the services he was
               engaged in. When further questioned as to why he thought [Richard] could provide no
               answer other than to restate his belief. [Richard] clearly knew the expectations of the
               agency and frankly of this court and he constantly appeared in court while in custody
               and thereafter and had been repeatedly admonished by this court to cooperate with the
               Department of Children and Family Services, the designated agency with—and with
               the services contained in the service plan.
                    So, therefore, the court believes that the State has proven by clear and convincing
               evidence that the father failed to make reasonable efforts during the applicable time
               periods of June 23, 2016 to March 23, 2017.
                    As to the allegation of lack of reasonable progress towards the return of the child,
               the former caseworker’s report and the testimony provided by the case worker clearly
               demonstrated that [Richard], in all reality, was and is unable to make that progress.
               Certainly [Richard] could have made no reasonable progress towards returning the
               child to his care while he was incarcerated. Post incarceration [Richard] is serving 48
               months’ probation which commenced December 2, 2016. Paragraph 12 of that
               probation order specifically prohibits [Richard] from having contact with the minor.
               Because of these impediments which this court believes are of the making of the father
               himself, the court is of the opinion that the State has proven, again for the same time
               period, that [Richard] failed to make reasonable progress toward the return of the child.
               Therefore, my ruling is today that the State has proven its case and that [Richard] is
               deemed unfit by this court as supported by clear and convincing evidence on the
               record.”
¶ 14       In April 2018, a best interest hearing was held. The court found that it was in L.J.S.’s best
       interest to terminate Richard’s parental rights. Richard filed a notice of appeal on April 18, and
       the court entered its written order on April 27.2 Richard only appealed the unfitness ruling.




           2
             This court has jurisdiction to hear this case. See Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017) (“A
       notice of appeal filed after the court announces a decision, but before the entry of the judgment or order,
       is treated as filed on the date of and after the entry of the judgment or order.”).

                                                       -5-
¶ 15                                             ANALYSIS
¶ 16       First, Richard argues that the trial court erred when it determined he was unfit based on
       depravity because (1) the State’s evidence only showed that petitioner had one conviction;
       (2) the trial court erred when it determined that petitioner had to rebut the presumption of
       depravity by clear and convincing evidence; (3) even if the State met the presumption, it was
       rebutted because (a) he had no criminal history since his release from jail and (b) he was
       currently enrolled in sex offender classes and receiving psychiatric care at Robert Young.
¶ 17       Section 1(D) provides the grounds on which the trial court may find a parent unfit. 750
       ILCS 50/1(D) (West 2016). One ground is that the parent is depraved. Id. § 1(D)(i). Section
       1(D)(i) states, in relevant part:
                    “There is a rebuttable presumption that a parent is depraved if the parent has been
                criminally convicted of at least 3 felonies under the laws of this State or any other state,
                or under federal law, or the criminal laws of any United States territory; and at least one
                of these convictions took place within 5 years of the filing of the petition or motion
                seeking termination of parental rights.” Id.
¶ 18       In Illinois, the term “depravity” means “ ‘an inherent deficiency of moral sense and
       rectitude.’ ” In re A.M., 358 Ill. App. 3d 247, 253 (2005) (quoting Stalder v. Stone, 412 Ill. 488,
       498 (1952)). The State shows depravity by establishing that respondent has a “ ‘deficiency’ in
       moral sense and either an inability or an unwillingness to conform to accepted morality.”
       (Internal quotation marks omitted.) Id. (quoting In re J.A., 316 Ill. App. 3d 553, 561 (2000)).
       “Where the presumption of depravity is rebuttable, the ‘parent is still able to present evidence
       showing that, despite his convictions, he is not depraved.’ ” Id. (quoting J.A., 316 Ill. App. 3d
       at 562). If respondent presents evidence contradicting the presumption, the presumption is
       removed and the issue is determined based on the evidence presented. J.A., 316 Ill. App. 3d at
       562. The burden of proving by clear and convincing evidence that the respondent is depraved
       remains with the State. A.M., 358 Ill. App. 3d at 254. The trial court’s determination that a
       parent is unfit will not be reversed unless it is against the manifest weight of the evidence. In re
       Gwynne P., 215 Ill. 2d 340, 354 (2005).
¶ 19       The parties dispute whether the State had proven Richard had at least three felony
       convictions in accordance with section 1(D)(i). Specifically, Richard claims that the four
       counts of aggravated sexual abuse were a part of one guilty plea that resulted in one conviction,
       and the State alleges that each count constituted a separate conviction. The trial court
       determined that, under S.H., the counts against Richard constituted four separate convictions.
       In S.H., the State filed a petition for termination of parental rights against respondent on the
       basis of depravity. S.H., 284 Ill. App. 3d at 393. At the hearing on the petition, the State’s only
       evidence was respondent’s conviction of two counts of aggravated criminal sexual assault, and
       the trial court held that the State presented a prima facie case that respondent was depraved. Id.
       at 394-95. Affirming the trial court’s decision, the Fourth District determined that “a parent
       who commits [sexual] acts like these upon his or her own child is subject to being found unfit
       due to depravity based solely upon that conduct.” (Emphasis omitted.) Id. at 400.
¶ 20       We find S.H. distinguishable from this case. The court in S.H. relied on a prior version of
       section 1(D)(i) that only required a showing of depravity. The prior version stated:
                    “D. ‘Unfit person’ means any person whom the court shall find to be unfit to have a
                child, without regard to the likelihood that the child will be placed for adoption. The
                grounds of unfitness are any one or more of the following:

                                                     -6-
                                                    ***
                        (i) Depravity.” 750 ILCS 50/1(D)(i) (West 1996).
       The current version of section 1(D)(i) that this court must rely on mandates, in relevant part,
       that a rebuttable presumption is only established if the State proves the respondent was
       convicted of at least three felonies within five years of the filing of the termination petition.
       Therefore, we decline to follow the trial court’s reasoning.
¶ 21        However, we can affirm the trial court’s decision on any basis in the record (People v.
       Campos, 349 Ill. App. 3d 172, 177 (2004)), and we believe the record shows that Richard had
       at least five felony convictions within five years of the filing of the State’s petition. A criminal
       history data sheet appearing in the record of exhibits shows there were five separate charges for
       aggravated criminal sex abuse (Class 2 felony), Richard pled guilty to each charge in
       December 2016, and he was placed on probation for each charge to be served concurrently.
       Therefore, we find that the State successfully raised the statutory rebuttable presumption that
       Richard was depraved.
¶ 22        Both parties acknowledge that the trial court erred at the next step when it required Richard
       to rebut the presumption by proving by clear and convincing evidence that he was not
       depraved. We agree that this was error. This court has determined that, under section 1(D)(i), a
       respondent need only provide some contrary evidence to rebut the presumption. See In re P.J.,
       2018 IL App (3d) 170539, ¶ 14. Richard tendered some evidence of rehabilitation, rebutting
       the presumption and requiring the State to prove depravity by clear and convincing evidence.
       The trial court did not require the State to meet that burden. The application of the appropriate
       standard of proof is fundamental for persons facing involuntary termination of their parental
       rights. Id. ¶ 15. Thus, we find the State has failed to prove that depravity is a proper basis for
       unfitness in this case. The State has, however, raised three bases for finding Richard unfit.
       Proof of any one of those grounds is sufficient to support a finding of unfitness. In re C.W., 199
Ill. 2d 198, 210 (2002). We, therefore, consider the State’s next contention—that Richard
       failed to make reasonable efforts to correct the conditions that were the basis for L.J.S.’s
       removal under section 1(D)(m)(i).
¶ 23        Richard counters that the trial court erred when it found him unfit on that basis.
       Specifically, Richard alleges that he made reasonable efforts because (1) he began sex offender
       treatment in January 2017, (2) he began seeing a doctor at Robert Young, (3) he had not been
       in trouble since his release from jail in December 2016, and (4) he was attending all his sex
       offender treatment classes.
¶ 24        Section 1(D)(m)(i) states that a court may enter a finding of unfitness if a parent fails to
       “make reasonable efforts to correct the conditions that were the basis for the removal of the
       child from the parent during any 9-month period following the adjudication of neglected or
       abused minor under Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under
       Section 2-4 of that Act.” 750 ILCS 50/1(D)(m)(i) (West 2016). “Reasonable efforts relate to
       the goal of correcting the conditions that caused the removal of the child from the parent
       [citation], and are judged by a subjective standard based upon the amount of effort that is
       reasonable for a particular person.” In re Daphnie E., 368 Ill. App. 3d 1052, 1066-67 (2006).
       The reviewing court must determine whether the parent has made “earnest and conscientious”
       strides toward correcting the conditions that led to the removal of the minor. In re B.S., 317 Ill.
       App. 3d 650, 658 (2000), overruled on other grounds by In re R.C., 195 Ill. 2d 291 (2001).
       “Parental deficiencies collateral to the conditions that were the basis for the child’s removal,

                                                    -7-
       even if serious enough to prevent the return of the child, are outside the scope of this inquiry
       and are therefore not relevant.” In re C.M., 305 Ill. App. 3d 154, 164 (1999).
¶ 25       The evidence reveals that Richard failed to make reasonable efforts to correct the
       conditions that were the basis for L.J.S.’s removal. The February 28, 2017, report shows that
       Richard did not communicate with CYFS while he was in jail. The report also stated that
       Richard had not cooperated with CYFS to participate in services. Although Richard testified
       that he had participated in sex offender treatment, the trial court relied on McAdams’s
       testimony that, to her knowledge, defendant did not engage in any services because Richard
       refused to sign any releases to allow her to verify his participation. In re T.D., 268 Ill. App. 3d
239, 245 (1994) (“Reviewing courts accord the trial court’s findings great deference in
       recognition of its unique ability to assess the credibility of witnesses.”). The trial court
       reasonably inferred that Richard’s statement that he did not think he needed to communicate
       with the caseworker and his refusal to sign releases indicated his defiance of his obligation to
       comply with the service plan. See id. Despite Richard’s testimony that he lived by himself in
       Silvis and, later, in Moline after he was released from prison and that he was receiving SSI,
       there is also no evidence that the housing or income were “appropriate” or that any servicing
       agency was notified about this information. There is similarly no evidence that he completed
       his integrated assessment during the relevant nine-month period. Thus, we find that the trial
       court’s ruling that Richard failed to make reasonable efforts during the applicable period was
       not against the manifest weight of the evidence. Because that finding is adequate basis for the
       court’s determination that Richard was unfit, there is no need to address whether Richard made
       reasonable progress toward the return of L.J.S. See In re C.W., 199 Ill. 2d at 210.

¶ 26                                       CONCLUSION
¶ 27      The judgment of the circuit court of Will County is affirmed.

¶ 28      Affirmed.




                                                    -8-